OPINION OF THE COURT
Per Curiam.
*64The respondent entered a plea of guilty on or about February 4, 2005, to the felony offense of criminal possession of a controlled substance in the fourth degree, before the Honorable John Walsh, in the Supreme Court, Kings County. The Grievance Committee for the Second and Eleventh Judicial Districts (hereinafter the Grievance Committee) learned of the conviction by means of a letter from the respondent’s attorney in the criminal case.
Counsel advised the Grievance Committee that pursuant to the plea agreement, the respondent entered a residential substance abuse treatment program and sentencing was deferred. By letter dated November 14, 2006, counsel reported to the Grievance Committee that the respondent had been allowed to leave the residential treatment facility and return to his own home. The respondent was to continue treatment in an outpatient program for three to six months and, if his treatment program was successfully concluded, the pending criminal case would be dismissed.
By virtue of his felony conviction, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred.
Although personally served with a copy of the Grievance Committee’s motion papers, the respondent did not submit any response or request an extension of time to do so. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted, without opposition.
Prudenti, P.J., Miller, Schmidt, Mastro and Spolzino, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Steven Arthur Bloomberg, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Steven Arthur Bloomberg, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Steven Arthur Bloomberg, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its *65application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Steven Arthur Bloomberg, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).